Dykman, J.
This action was tried at the circuit in Rockland county, and the jury rendered a verdict for the plaintiff, upon which judgment has been entered in his favor. There was a motion to set aside the verdict on the minutes, which was denied. There was an exception to such denial, and that is the sole and only exception appearing in the case. There is an appeal from the judgment but no appeal from the order denying the motion for a new trial, and no such order appears in the case. All that we can do on this appeal, therefore, is to ascertain whether the verdict is supported by the testimony, and about that there is no question. The employment of the plaintiff by the defendants and the rendition of services were without dispute, and the sole question involved had reference to the amount due to the plaintiff. That has been liquidated by the jury, and there is abundant testimony to sustain this finding. The jury took the plaintiff’s testimony, and that sustains the verdict.
The judgment should be affirmed, with costs.
Cullen, J., concurs; Barnard, P. J., not sitting.